949 F.2d 399
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Nho Thai KAMAKAHI;  George Kamakahi, Plaintiffs-Appellants,v.UNITED AIRLINES, Defendant-Appellee.
No. 90-15332.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 5, 1991.*Decided Dec. 5, 1991.

Before ALARCON, D.W. NELSON and CANBY, Circuit Judges.


1
MEMORANDUM**


2
The district court concluded, after a bench trial, that Nho Thi Kamakahi's illness while traveling on a United Airlines plane, her fall while departing from that plane, and the injuries which resulted from the fall were not proximately caused by United Airlines personnel.   The district court found that United Airlines exercised the highest standard of care required of a common carrier in responding to Ms. Kamakahi's illness and fall.   The district court also concluded that United Airlines had not proximately caused George Kamakahi to suffer loss of consortium.


3
We will not set aside the district court's findings of fact unless they are clearly erroneous.   Fed.R.Civ.P. 52(a);   United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948).   Each of the district court's findings of fact is not only well-supported by the evidence contained in the record, but is virtually dictated by the weight of the evidence.   We affirm the district court's judgment for United Airlines and against the Kamakahis.


4
United Airlines argues that this appeal is frivolous and seeks sanctions pursuant to 28 U.S.C. § 1912 and Federal Rule of Appellate Procedure 38.  "An appeal is considered frivolous in this circuit when the result is obvious or the appellant's arguments are wholly without merit."   McConnell v. Critchlow, 661 F.2d 116, 118 (9th Cir.1981) (citations omitted).   We agree that this appeal is frivolous.   United Airlines is entitled to recover its attorneys' fees incurred in defending this appeal, in addition to its single costs.   Application for attorneys' fees may be made pursuant to Rule 39-1.6 of this court.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3